Opinion by
Cline, J.
In accordance with stipulation of counsel and following the decisions cited, the merchandise in question was held dutiable as follows: (1) Bak hop, lotus nuts, sui sit, yuk chuk, wai san, sar sum, lo hon qua, mok qua, and yuen yuk the same as that passed upon in Oy Wo Tong Co. v. United States (5 Cust. Ct. 70, C. D. 372) were held entitled to free entry under paragraph 1669 as crude drugs; (2) wai san, sliced; yuk juk, sliced; and sar sum, sliced, the same as that the subject of Oy Wo Tong Co. v. United States, supra, were held dutiable at 10 percent under paragraph 34 as drugs, advanced; and (3) merchandise similar in all material respects to that the subject of Abstract 29022 was held dutiable at 35 percent under paragraph 775 as vegetables, prepared or preserved.